department of the treasury internal_revenue_service washington d c t a x e x e m a t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil employer_identification_number legend a b c d e x dear ------------------- concerning the proposed reorganization between a b and c facts a was incorporated in x as a non-member nonprofit corporation under the laws of the state of e a has been recognized as an organization described in sec_501 of the internal_revenue_code and as a supporting_organization classified under sec_509 a provides management consolidated administration data processing services budgeting accounting and administrative services to b and c a also provides marketing services for all of a’s related entities a charges administrative fees for those services at cost which will not exceed the market rate for such services a is managed by its board_of directors board a will only manage related_organizations that it will fully control through its board b was incorporated as a member nonprofit corporation under the laws of the state of e b has been recognized as an organization described in sec_501 of the code and as a this is in reply to the ruling_request submitted by your authorized representative hospital classified under sec_509 and sec_170 b provides specialized healthcare in the areas of rehabilitation arthritis treatment and specialized psychiatric care both for geriatric patients and for children and adolescents b also provides hospice and home health care services for patients in the community b is managed by its board_of trustees board a’s membership is composed of its board c was incorporated as a non-member nonprofit corporation under the laws of the state of e c has been recognized as an organization described in sec_501 of the code and as a supporting_organization under sec_509 c raises funds for b and is controlled by b c is managed by its board_of directors board over the past year a b and c have reviewed their structures and interactions recent events in the exempt_organization sector prompted an examination of the way that governance of these organizations should be conducted the examination particularly focused on the inefficient current organizational structure and methods for b to enable it to better fulfill its charitable ie health care purpose therefore the organizations propose to reorganize as described below reorganization a will function as the sole member of b and will control b and c as well as any additional entities that may be added to this group of related_organizations in the future a will elect the members of the boards of b and c and a will always have the right to appoint a majority of the members of the board_of all of a’s subsidiaries b’s articles of incorporation articles will be restated to change its name to d and to provide a will be the sole member of b a will elect all the board members of b b’s board will always be composed of a majority of members from a and a must approve any amendments to b’s articles and bylaws before they can become effective c’s articles and bylaws will be restated in the same manner to provide for the same control relationship by a b will provide the initial operating capital to a the costs incurred by a in providing services to b and c will be allocated to b and c based upon each entity’s relative budgets in order to provide a proper matching of revenue and expenses there will be no profit involved in the allocation of those costs which will primarily consist of wages and benefits after the reorganization b and c will continue to have the same purposes and to conduct the same activities as before the reorganization the organizations anticipate several benefits from the reorganization these include ease of managing the existing members of the group of related_organizations and cost savings via a more efficient system which will also slow the increase in community healthcare costs the reorganization will also facilitate the expansion of programs and services through additional entities which may be added in the future the long range plan of b is to add lines of services that will expand the types of care it can offer to its patients and to the community rulings requested following the reorganization b will continue to qualify as an organization described under sec_501 of the code and will continue to be classified as a public charity and a hospital under sec_509 and sec_170 following the reorganization contributions from the public to b will continue to be deductible under sec_170 of the code law sec_170 of the code describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research if the organization is a hospital sec_501 of the code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual analysis b will continue to operate as a hospital after the reorganization the purposes activities and sources of revenue of b after the reorganization will remain the same as before the reorganization therefore the reorganization will not adversely impact either the current tax- exempt status of b under sec_501 of the code or the current classification of b as a hospital under sec_509 and sec_170 accordingly contributions to b from the public will continue to be deductible under sec_170 ruling sec_1 following the reorganization b will continue to qualify as an organization described under sec_501 of the code and will continue to be classified as a public charity and a hospital under sec_509 and sec_170 following the reorganization contributions from the public to b will continue to be deductible under sec_170 of the code upon which it is based the facts submitted other than with respect to the sections described this ruling does not address the applicability of any section of the code or regulations to this ruling is based on the understanding there will be no material changes in the facts this ruling is directed only to the organization that requested it sec_6110 of this ruling will be made available for public inspection under sec_6110 of the code the code provides it may not be used or cited by others as precedent after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice sincerely steven b grodnitzky manager exempt_organizations technical group
